                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CARL DAVED EVANS,                               §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    Civil Action No. 3:20-CV-2100-L-BT
                                                §
CHASE PELTIN; CHRIS HUGHES;                     §
WESLEY GENTRY; NFN FISHER;                      §
KENT HOLCOMB; NFN BERRY;                        §
and CASEY POLHEMUS,                             §
                                                §
       Defendants.                              §

                                             ORDER

       On June 4, 2021, The Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 14) was entered, recommending that this action and Plaintiff’s

claims for false arrest and false imprisonment, brought pursuant to 42 U.S.C. § 1983, be dismissed

with prejudice, under 28 U.S.C. §§ 1915A and 1915(e)(2)(B), for failure to state claims upon which

relief can be granted. No objections to the Report were docketed as of the date of this order.

       Having considered the pleadings, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B), the court dismisses with

prejudice all claims asserted by Plaintiff in this action for failure to state any claims upon which

relief can be granted.

       The court prospectively certifies that any appeal of this action by Plaintiff would not be

taken in good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this

certification, the court incorporates by reference the Report (Doc. 14). See Baugh v. Taylor, 117

F.3d 197, 202 and n.21 (5th Cir. 1997). Based on this Report, the court concludes that any appeal


Order – Page 1
of this action by Plaintiff would present no legal point of arguable merit and would, therefore, be

frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff

may challenge this certification by filing a separate motion to proceed in forma pauperis on appeal

with the clerk of the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 2nd day of July, 2021.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
